Approval of the minutes
(The Minutes of the previous sitting were approved.)
Mr President, the minutes of the last part-session mention your speech in which you talked about incidents that took place in Strasbourg in December. Since that time, under Rule 147 of our revered Rules of Procedure, you have called before you 13 Members of this Parliament to face disciplinary action.
It seems to me that this has been done on a pretty arbitrary basis. I doubt whether one of those that you have called - Ms Sinnott from our group - has ever shouted at anybody in her life. Another of the Members that you called to appear in the headmaster's study - an Austrian Member - was actually in Frankfurt on the day, so he must have one hell of a voice, must he not?
Why only 13? There were about 80 of us involved in these so-called disturbances. In fact, at the Conference of Presidents' meeting, you yourself named me as being one of the causes of the trouble, so why am I not being punished? I am Spartacus!
(Cries of 'I am Spartacus!' from members of the IND/DEM Group)
I had asked for comments concerning the Minutes. I would have expected the chair of the IND/DEM Group to understand what the President was saying and to focus his remarks on the Minutes. He patently failed to do that, and so we can now move on.